Case 3:18-cv-01252-TJC-MCR Document 7 Filed 11/14/18 Page 1 of 4 PageID 183




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


   JAMES KING,

                       Plaintiff,

   v.                                                      Case No. 3:18-cv-1252-J-32MCR

   CENTURION OF FLORIDA, LLC, et al.,

                       Defendants.


                   ORDER OF DISMISSAL WITHOUT PREJUDICE

         Plaintiff, an inmate of the Florida penal system, initiated this action by filing a

   Civil Rights Complaint (Doc. 1) pursuant to 42 U.S.C. § 1983. He also filed a request

   to proceed as a pauper (Doc. 2). He asserts claims that Defendants are “maliciously

   participating in fraudulent and embezzling criminal activities” by taking a $5 medical

   co-payment from him while denying him necessary medical treatment. More

   specifically, Plaintiff discusses issues with his contact lenses, a skin rash that develops

   after he receives his HIV treatment, and his left knee.

         The Prison Litigation Reform Act (PLRA) amended 28 U.S.C. § 1915 by adding

   the following subsection:

                       (g) In no event shall a prisoner bring a civil action
                or appeal a judgment in a civil action or proceeding under
                this section if the prisoner has, on 3 or more prior occasions,
                while incarcerated or detained in any facility, brought an
                action or appeal in a court of the United States that was
                dismissed on the grounds that it is frivolous, malicious, or
                fails to state a claim upon which relief may be granted,
Case 3:18-cv-01252-TJC-MCR Document 7 Filed 11/14/18 Page 2 of 4 PageID 184




                unless the prisoner is under imminent danger of serious
                physical injury.

   28 U.S.C. § 1915(g). Section 1915(g), commonly referred to as the “three strikes”

   provision, requires this Court to consider prisoner actions dismissed before, as well as

   after, the enactment of the PLRA.

         The Court takes judicial notice of filings previously brought by Plaintiff in a

   Court of the United States that were dismissed on the grounds that they were

   frivolous, malicious, or failed to state a claim upon which relief may be granted: (1)

   6:96-cv-927-GKS (M.D. Fla.) (dismissed as frivolous); (2) 6:96-cv-1111-GKS (M.D. Fla.)

   (dismissed as frivolous); (3) 0:98-6676-Civ-GOLD (S.D. Fla.) (dismissed for failure to

   state a claim). 1 The Court also takes judicial notice of case no. 3:18-cv-1029-J-39MCR

   (M.D. Fla.), a case recently filed by Plaintiff that this Court dismissed based on

   Plaintiff’s status as a three-strikes litigant pursuant to 28 U.S.C. § 1915(g). Because

   Plaintiff has had three or more prior qualifying dismissals, he must be in imminent

   danger of serious physical injury to proceed as a pauper in this case as he has

   requested.

         The Court has reviewed Plaintiff’s allegations in his Complaint as well as the

   attached grievances. Plaintiff has been receiving medical care, but he disagrees with

   what appears to be the most-recent diagnosis and prescription regarding his eyesight


   1 On page 4 of the Complaint in this case, Plaintiff avers that he “has not initiated
   any lawsuits nor appeals from lawsuits in the Federal Courts that have been
   dismissed as frivolous, malicious, nor for a failure to state a claim upon which relief
   may be granted.” Plaintiff is advised that such false statements will not be tolerated.

                                              2
Case 3:18-cv-01252-TJC-MCR Document 7 Filed 11/14/18 Page 3 of 4 PageID 185




   and is unhappy with the time he has had to wait to receive his contact lenses, contact

   solution, and optometry appointments. He is also unhappy with not automatically

   receiving an anti-itch cream for the skin irritation that results from his HIV

   treatment. And he complains about not receiving “any form of support for the left knee

   to keep Plaintiff from falling due to the knee suddenly giving out.”

         Considering the totality of Plaintiff’s allegations, the Court finds that his

   allegations do not warrant the imminent danger exception to dismissal. Plaintiff

   largely disagrees with the care he is receiving and with the co-payments charged. On

   June 5, 2018, in a grievance response (Doc. 1-1 at 105), the Chief Health Officer noted

   that Plaintiff was seen on May 29, 2018 in response to Plaintiff’s request regarding

   his left knee and “cream for the itching” (Doc. 1-1 at 104). Despite Plaintiff claiming

   that he “never receives” the anti-itch cream (Doc. 1 at 24), on June 25, 2018, Plaintiff

   acknowledged on an inmate sick-call request that he received the cream, although he

   stated he was “still itching with the cream.” Doc. 1-1 at 74. It appears that Plaintiff’s

   biggest complaint is that he has to initiate a sick call to receive the anti-itch cream

   and when he does that, he is charged the $5 co-payment. But, being charged the co-

   payments does not affect Plaintiff’s physical state. As to Plaintiff’s eyesight, he

   acknowledges that he was evaluated on August 29, 2018, but he disagrees with the

   diagnosis: he finds it incredulous that his “visual acuity complications” could have

   “suddenly improved without proper eye care or surgery.” Doc. 1 at 21. He also

   disagrees with the doctor’s prescription of “another pair of bifocals” because the last

   bifocals caused him “to vomit, dizziness, halo around objects, unbalance, etc.” Doc. 1
                                              3
Case 3:18-cv-01252-TJC-MCR Document 7 Filed 11/14/18 Page 4 of 4 PageID 186




   at 21. On August 30, 2018, the Chief Health Officer responded to Plaintiff’s grievance

   regarding his eyesight issues: “Review of records indicates that you do not have a

   visual impairment grade that would constitute a keyed lock pass. Medical passes are

   ordered at the discretion of the primary care provider based on their clinical and

   professional judgment. You are being treated in accordance with FDC policy and

   procedure.” Doc. 1-1 at 67.

           In sum, there has not been a complete withdrawal of treatment or delay in

   treatment that would cause Plaintiff to be in imminent danger of serious physical

   injury at the time he filed the Complaint. Therefore, this action will be dismissed

   without prejudice. Plaintiff may initiate a new civil rights action by filing a new civil

   rights complaint form and paying the full $400.00 filing fee. Accordingly, it is

           ORDERED:

           1.    This case is hereby DISMISSED without prejudice.

           2.    The Clerk shall enter judgment dismissing this case without prejudice,

   terminate any pending motions, and close this case.

           DONE AND ORDERED at Jacksonville, Florida, this 14th day of November,

   2018.




                                                         TIMOTHY J. CORRIGAN
                                                         United States District Judge

   caw 11/1
   c:
   James King, #698823

                                              4
